Case 1:16-cv-00375-AJT-JFA Document 312 Filed 03/25/19 Page 1 of 4 PageID# 16442



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                               Alexandria Division
 ____________________________________
                                      )
 Anas ELHADY, et al.,                 )
                                      )
       Plaintiffs,                    )
                                     )
 v.                                  )     Case No. 1:16-cv-375 (AJT/JFA)
                                      )
 CHARLES H. KABLE, et al.,            )
                                      )
       Defendants.                    )
 ____________________________________)

                                     NOTICE OF LODGING

        The United States hereby gives notice that it is lodging one document, the 2018

 Watchlisting Guidance (“WLG”), TSCF0003, for the Court’s in camera, ex parte review only.

 On May 29, 2018, Defendants lodged 36 documents, including 5 classified documents, for the

 Court’s in camera, ex parte review (Dkt. No. 218) in accordance with the Court’s May 18, 2018

 Order that the United States provide for the Court’s ex parte and in camera review those

 documents listed in Exhibit A of Plaintiffs’ Reply in Support of Plaintiffs’ First Motion to

 Compel, and which remained subject to Plaintiffs’ First Motion to Compel (Dkt. No. 139). Dkt.

 No. 208-1. One such document was the 2015 WLG, TSCA0019, which was the interagency

 document containing the operative TSDB standards and procedures as of December 2015. In

 accordance with the periodic updating of the WLG, the 2018 WLG became the operative U.S.

 Government policy document on March 19, 2019.

        By order dated January 4, 2019, the Court denied without prejudice Plaintiffs’ First

 Motion to Compel, explaining that the “outstanding issues appear ripe for adjudication, without

 the need to disclose to the Plaintiffs the sought after documents,” and that the parties’ cross
Case 1:16-cv-00375-AJT-JFA Document 312 Filed 03/25/19 Page 2 of 4 PageID# 16443



 motions for summary judgment would “allow the Court to better assess whether there are

 outstanding issues of material fact whose resolution justifies disclosure to the Plaintiffs of some

 or all of the documents Plaintiffs’ seek in the [First Motion to Compel].” Dkt. No. 258. Because

 the 2018 WLG contains the Government’s current watchlisting standards and procedures, the

 Government has submitted the 2018 WLG for in camera, ex parte review consistent with the

 Court’s expressed ongoing need to consider “not only the merits of the privileges asserted and

 their relevance to the outstanding constitutional issues to be decided but also Plaintiffs’ need for

 these documents for the purposes of adjudicating Plaintiffs’ claims.” Id.

        Defendants have provided Plaintiffs with an updated privilege log reflecting this

 additional document. In connection with their Opposition to Plaintiffs’ Motion for Summary

 Judgment, Defendants have also filed the March 22, 2019 Supplemental Declaration of Timothy

 P. Groh, which formally asserts the law enforcement privilege over the contents of the 2018

 WLG, for the same reasons set forth as to the 2015 WLG in the April 23, 2018 Groh Declaration

 in support of Defendants’ opposition to Plaintiffs’ First Motion to Compel, submitted in camera

 and ex parte. See also Dkt. No. 178-18 ¶¶ 26-38, 85 (public version of in camera, ex parte

 declaration redacted of privileged information).


 Dated: March 25, 2019                              Respectfully submitted,

                                                    G. ZACHARY TERWILLIGER
                                                    United States Attorney

                                                    JOSEPH H. HUNT
                                                    Assistant Attorney General
                                                    Civil Division

                                                    ANTHONY J. COPPOLINO
                                                    Deputy Director, Federal Programs Branch

                                                    AMY POWELL
Case 1:16-cv-00375-AJT-JFA Document 312 Filed 03/25/19 Page 3 of 4 PageID# 16444



                                       DENA M. ROTH
                                       ANTONIA KONKOLY
                                       CHRISTOPHER HEALY
                                       Trial Attorneys, Federal Programs Branch
                                       United States Department of Justice
                                       Civil Division, Federal Programs Branch
                                       20 Massachusetts Avenue NW, Room 7324
                                       Washington, DC 20530
                                       Tel: (202) 514-2395
                                       amy.powell@usdoj.gov
                                       dena.m.roth@usdoj.gov
                                       antonia.konkoly@usdoj.gov
                                       christopher.healy@usdoj.gov

                                       /s/ Lauren A. Wetzler
                                       LAUREN A. WETZLER
                                       Chief, Civil Division
                                       Assistant United States Attorney
                                       2100 Jamieson Ave.,
                                       Alexandria, VA. 22314
                                       Tel: (703) 299-3752
                                       Fax: (703) 299-3983
                                       Lauren.Wetzler@usdoj.gov

                                       Attorneys for Defendants
Case 1:16-cv-00375-AJT-JFA Document 312 Filed 03/25/19 Page 4 of 4 PageID# 16445



                                  CERTIFICATE OF SERVICE

        I hereby certify that on March 25, 2019, I filed the foregoing via the CM/ECF system,

 which will send a Notification of Electronic Filing to all counsel of record.


 /s/ Lauren A. Wetzler
 LAUREN A. WETZLER
 Chief, Civil Division
 Assistant United States Attorney
 2100 Jamieson Ave.,
 Alexandria, VA. 22314
 Tel: (703) 299-3752
 Fax: (703) 299-3983
 Lauren.Wetzler@usdoj.gov
